Citation Nr: 1617601	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-33 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability, to include as due to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1953 to December 1956.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a special expedited processing unit known as the "Tiger Team" at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  
In December 2015, the Board denied service connection for shoulder arthritis and erectile dysfunction and remanded the issues of service connection for hypertension and service connection for a heart disability, to include as secondary to hypertension, for a VA examination with a medical opinion, and subsequent readjudication of the appeals.  In December 2015, the Agency of Original Jurisdiction (AOJ) provided adequate VA examination with a medical opinion.  In February 2016, the issues were readjudicated.  In consideration thereof, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 
This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015). 


FINDINGS OF FACT

1.  There was no cardiovascular injury or disease during service.

2.  Chronic symptoms of hypertension or ischemic heart disease were not manifested during service.

3.  Symptoms of hypertension or coronary artery disease have not been continuous since service separation.

4.  Symptoms of hypertension or coronary artery disease did not manifest to a compensable degree in the year following separation from service. 

5.  The current hypertension and heart disability were manifested many years after service and are not causally or etiologically related to service, to include any event or incident therein.

6.  The current heart disability was neither proximately due to nor permanently worsened beyond the natural progression by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a heart disability, to include as due to hypertension, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the May 2010 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions throughout the hearing in order to elicit testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed hypertension and heart disability.  Because there was evidence of record pertaining to the service connection element of current disability (i.e., current hypertension and CAD), and there was evidence of an elevated blood pressure reading at service separation but no link between hypertension and service, the Board remanded the appeals for a VA examination with a medical opinion to address the question of whether hypertension had its onset during service, was manifested in the first post-service year, or was otherwise related to service, as well as the question of whether hypertension caused or permanently worsened the heart disability.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Pursuant to the Board's remand directives, the AOJ provided a VA examination with a VA medical opinion in December 2015.  The medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate history of hypertension and heart disability as provided through interview and examination of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the December 2015 VA examiner had adequate facts and data regarding the history and condition of the disabilities when providing the medical opinion.  For these reasons, the Board finds that the medical examination report is adequate, and there is no need for further medical examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with hypertension and coronary artery disease (CAD).  Hypertension and cardiovascular disease are "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Hypertension and a Heart Disability

The Veteran contends that the stresses and rigors of his duties while serving in the U.S. Navy caused a heart disability and hypertension.  See February 2014 VA Form 646.  He also asserts that, at service separation, he had high blood pressure and had to lie down in order to bring the blood pressure down.  See October 2015 Report of General Information.  The Veteran also asserts that the hypertension caused the heart disability.  He seeks service connection on these bases.

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015). 

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of cardiovascular injury or disease or chronic symptoms of hypertension or CAD during service.  The service treatment records, which are complete, are absent of any report of, complaint of, diagnosis of, or treatment for hypertension or cardiovascular problems.  At the December 1956 service separation examination, the heart and vascular system were clinically evaluated as normal.  

The diastolic blood pressure of 92 mm recorded at the December 1956 service separation examination (i.e., the blood pressure reading was 138/92) represented an increase from the time of the service entrance examination (i.e., when the diastolic pressure was 80 mm) and is within the threshold range for hypertension according to some medical authorities; however, the elevated diastolic blood pressure reading at service separation was merely an isolated finding.  A hypertension diagnosis must be confirmed by readings taken two or more times on at least three different days, which was not done contemporaneous to service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Because the heart and vascular system were clinically normal at service separation, and the post-service lay and medical evidence shows that hypertension was neither manifested nor diagnosed until many years after service, as will be discussed further below, the Board finds that the elevated blood pressure reading at service separation was neither indicative of hypertension nor a symptom or manifestation of hypertension.  This finding is consistent with the December 2015 VA medical opinion, as discussed below.  

Because the service treatment records are complete, the Veteran reported and was treated for other medical problems during service such as acute pharyngitis in February 1953 and a stomach disorder in November 1955 and made no complaint of cardiovascular symptoms, and the heart and vascular system were clinically evaluated at service separation and determined to be normal, the Board finds that cardiovascular injury, cardiovascular disease, and hypertension and CAD are conditions that would have ordinarily been recorded during service if they had been present; therefore, the lay and medical evidence generated contemporaneous to service, which shows no cardiovascular injury or disease, and no chronic symptoms of hypertension or CAD during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of cardiovascular injury, cardiovascular disease, or chronic symptoms of hypertension or CAD during service.  See Buczynski v. Shinseki, 
24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no cardiovascular injury or disease, or "chronic" symptoms of hypertension or CAD during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of hypertension or CAD since service, including to a compensable degree within one year of service separation.  At the Board hearing, the Veteran competently testified that hypertension was first diagnosed in the 1970s and the heart disability was first diagnosed in 1996.  There is no evidence to the contrary of record.  Consistent with the Board hearing testimony that hypertension was diagnosed many years after service, the Veteran told the December 2015 VA examiner that hypertension was not diagnosed during service and was diagnosed approximately in 1973.  The Veteran also reported that he intermittently received medical treatment during the 17 year period between service and the diagnosis of hypertension, which provides further evidence in support of finding that hypertension was not manifested until many years after service and shortly before the hypertension diagnosis because it is likely that symptoms of hypertension would have been reported and/or detected during the course of treatment during the 17 year period if they had been present.   

Considered together with the evidence of no in-service hypertension or CAD and normal cardiovascular system at service separation, the gap of 17 years between service and the onset of hypertension, and the gap of 40 years between service and the onset of heart disease, is another factor that tends to weigh against a finding of continuous symptoms of hypertension or CAD after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of hypertension or CAD since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of hypertension or CAD manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309. 

The weight of the evidence is against a finding that the current hypertension and heart disability, which were manifested many years after service, are otherwise related to service.  After performing a thorough examination and interview of the Veteran and reviewing the record, the December 2015 VA examiner opined that hypertension was less likely than not related to active service.  The December 2015 VA examiner reasoned that hypertension cannot be diagnosed based on one single very mildly elevated blood pressure reading done at the service separation examination.  The December 2015 VA examiner noted that, in order to be diagnosed as hypertension, blood pressure must be checked on multiple occasions - preferably three readings on three consecutive days - which was not done for this Veteran during service.  The December 2015 VA examiner wrote that the Veteran reportedly was first diagnosed with hypertension in the 1970s and had received intermittent private medical treatment during the 17 year period from service to the first hypertension diagnosis.  The December 2015 VA examiner added that the elevated blood pressure reading at service separation could have been due to anxiety, poor technique on the part of the examiner, or recent physical activity (i.e., running or being active), and the one reading did not, in and of itself, support a hypertension diagnosis.  The December 2015 VA examiner explained that blood pressure elevations in healthy young individuals can and do occur at times of stress, anxiety, exercise, and exertion per review of the medical literature.  

Because the December 2015 VA examiner based the medical opinion on an accurate history, had medical expertise and training, and provided a sound rationale for the medical opinion, the December 2015 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record. The June 2012 private cardiology treatment note identified several positive cardiac risk factors such as former tobacco abuse, a family history of heart disease, hyperlipidemia, hypertension, obesity, and age; however, there was no mention of service, to include any stresses and rigors related thereto.  As such, direct and presumptive service connection for hypertension and the heart disability may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The December 2015 VA examiner also provided a negative medical opinion on the question of whether the heart disability was caused or aggravated by hypertension, and service connection for hypertension is not established for reasons explained above.  The Veteran does not contend and the evidence does not indicate that the heart disability was either caused or permanently worsened beyond the natural progression by tinnitus and/or bilateral hearing loss, which are the only disabilities for which service connection has been established.  For these reasons, service connection for a heart disability is also not warranted on a secondary basis.  38 C.F.R. § 3.310.  

Although the Veteran has asserted his belief that hypertension and the heart disability were caused by the rigors and stresses of active service, he is a lay person and does not have the requisite medical expertise to render a competent medical opinion in this case regarding the etiology of hypertension or the heart disability, when the evidence in this case shows no in-service cardiac injury or disease or chronic symptoms of cardiovascular disability, including hypertension, and the onset of hypertension and the heart disability occurred many years after service separation.  Such diagnoses and opinions as to relationship involve unseen systems processes and disease processes that are largely unobservable by the five senses of a lay person, involve an understanding of the cardiovascular system, and involve making findings based on medical knowledge and clinical testing results.  Consequently, the Veteran's purported opinion relating hypertension and heart disability to service is of no probative value and is outweighed by the December 2015 VA medical opinion.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for hypertension and the heart disability, including as secondary to the hypertension, so the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.

Service connection for a heart disability, to include as due to hypertension, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


